Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This is in response to application filed on11/02/2020 in which claims 1-29 are presented for examination.
					(3) Status of Claims
2.	Claims 1-29 are pending, of which claims 1, 18 and 28 are in independent form. 

Allowable Subject Matter
3.	Claims 5-8 and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-4, 9-10, 18-23 and 28-29 are rejected under 35 U.S.C 103 as being unpatentable over Brown (US PG Pub 2010/0164959) filed on July 01, 2010 in view of Koch et al. (US PG Pub 2012/0113007) published on May 10, 2012.

As per claim 1 and 21, Brown teaches: (Currently Amended) An application window display method, comprising 
displaying, by [[the]] a terminal that supports displaying a plurality of application windows, a first graphical user interface (GUI) (fig 3A-B discloses application window displays image of the applications, as taught by Brown), wherein the first GUI comprises a first application window (fig2-3A-B discloses application window, as taught by Brown); 
receiving, by the terminal, an input operation performed on the first application window(fig 3A-C and 4B Para[0014] disclose user slide the finger upward or side direction, as taught by Brown); and displaying, by the terminal, a second GUI in response to the input operation(fig 3A-B and 4B displays keyboard, as taught by Brown), wherein the second GUI comprises a soft keyboard at a fixed display location(fig 3A-B and 4B displays keyboard, as taught by Brown), and
wherein the area in which the soft keyboard is displayed in the second GUI at least partially (fig 3A-B and 4B keyboard overlap the displayed image, as taught by Brown).

Brown does not explicitly teach wherein an area in the second GUI other than an area in which the soft keyboard is displayed comprises the first application window, with the first application window being completely displayed in the second GUI; 
On the other hand, Koch teaches wherein an area in the second GUI other than an area in which the soft keyboard is displayed comprises the first application window, with the first application window being completely displayed in the second GUI(fig 5C Para[0246] second portion of the GUI displays (e.g. 5022) the same image as the first portion (e.g. 5006), as taught by Koch);

	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Brown invention with the teaching of Koch because doing so would result in increased visibility  by displaying the duplicate image at a larger size(Para[0268]).

	As per claim 2 and 21, the combination of Brown and Koch teaches wherein the displayingthe second GUI comprises: drawing, by the terminal, the soft keyboard at a fixed location in the second GUI (fig 5B area 5022 displays in a second portion of the display, as taught by Koch); determining, by the terminal, [[the]] an area in the second GUI other than the soft keyboard as a drawing area in which an application window is allowed to be drawn (fig 5C and 5Z Para[0271-0272]] pasted the input in the text area and it is obvious to one ordinary skill in the art that pasting text into an area is similar to drawing into an area, as taught by Koch); and drawing, by the terminal, the first application window in the drawing area(fig 5C and 5Z, 5HH Para[0271-0272]] pasted the input in the text area and it is obvious to one ordinary skill in the art that pasting text into an area is similar to drawing into an area, as taught by Koch).

	As per claim 3 and 22, the combination of Brown and Koch teaches wherein the drawing, by the terminal, the first application window in the drawing area comprises: querying, by the terminal, a window state of the first application window in the first GUI(Para[0014-0016], as taught by Brown); 
determining, by the terminal, window parameters of the first application window in the second GUI based on the window state, wherein the window parameters comprise a size and a location that are of the first application window (Para[0012][0016][0020][0028], as taught by Koch); and 
drawing, by the terminal, the first application window in the drawing area by using according to the window parameters(fig 5Z-AA and 5HHPara[0012][0016][0020][0028], as taught by Koch).

	As per claim 4 and 23, the combination of Brown and Koch teaches wherein the window state of the first application window in the first GUI is a maximized state (fig 3A displays at a full screen, as taught by Brown); and wherein the determiningthe window parameters of the first application window in the second GUI 
determining, by the terminal, a location and a size that are of a largest rectangle in the drawing area as the window parameters of the first application window in the second GUI(fig 5Z-AA and 5HHPara[0012][0016][0020][0028], as taught by Koch).

	As per claim 9 and 28, the combination of Brown and Koch teaches wherein the first GUI further comprises 
a second application window(fig 5C e.g. 5016a and 5016b, as taught by Koch); [[and]] wherein the second GUI further comprises the second application window(fig 5C e.g. 5016C, as taught by Koch), and wherein the second application window [[that]] does not overlap the soft keyboard(fig 5C e.g. 5016-B in the middle, as taught by Koch); and wherein the display location of the soft keyboard in the second GUI at least partially er- (fig 5P, as taught by Koch).

	As per claim 9 and 29, the combination of Brown and Koch teaches wherein the first application window displayed in the second GUI does not overlap the second application window (fig 5C-D and 5Z-5AA, as taught by Koch).

Claim 11-17 (cancelled)

						Conclusion

							   
9.  	Any inquiry concerning this communication or earlier communications from the examiner should 

be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner 

can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by 

telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-

4088.  The fax phone number for the organization where this application or proceeding is assigned is 

571-273-8300.  Information regarding the status of an application may be obtained from the Patent 

Application Information Retrieval (PAIR) system.  Status information for published applications may be 

obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 

available through Private PAIR only.  For more information about the PAIR system, see http://pair-

direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 


786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Friday, August 13, 2021